DETAILED ACTION
The following is a FINAL office action upon examination of the application number 16/361820. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1 and 8 have been amended. 
Claims 1-9 are pending in the application and have been examined on the merits discussed below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-9 are directed to a system comprising one or more computing devices; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. 
(Step 2A) The claims recite an abstract idea instructing how to generate an optimal transportation workload estimate, which is described by claim limitations reciting: collect real-time data relating to at least one of a speed, a distance traveled, and a time taken to travel the distance for the respective associated delivery vehicle; a first database storing data from a central office serving a plurality of distribution centers; a second database storing data from a distribution center from the plurality of distribution centers, wherein a distribution center serves a plurality of stores; tracks non-driving time for the plurality of drivers engaged in delivering inventory to the store via a plurality of routes based on data collected in real-time; forecasts an amount of transportation miles needed to deliver inventory from the distribution center to a store based on a sales forecast for a store for a defined time period and the tracked non-driving time, and calculates an amount of time needed to deliver the inventory based on the forecast amount of transportation miles; and generates an optimal transportation workload for the distribution center based on the amount of time calculated by the forecast module, the data from the central office, and the data from the distribution center, the optimal transportation workload assigning at least some of the plurality of drivers and delivery vehicles to deliver the inventory from the distribution center to the plurality of store. The identified recited limitations in the claims describing generating an optimal transportation workload estimate (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers commercial interactions and fundamental economic practices. Dependent claims 2-7 and 9 recite limitations that further narrow the abstract idea; therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in claim 1 (i.e., the plurality of mobile computing devices respectively associated with a plurality of delivery vehicles; wherein each of the plurality of mobile computing devices comprises one or more sensor; and one or more computing devices comprising a visual display device, the one or more computing device communicatively coupled to the plurality of mobile computing devices and configured to execute a dwell time module comprising a dwell time circuit, a forecast module comprising a forecast circuit, and a staffing module comprising a staffing circuit)  do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer. 
Additional elements such as a plurality of mobile computing devices respectively associated with a plurality of delivery vehicles, each of the plurality of delivery vehicles operated by one of a plurality of drivers, wherein each of the plurality of mobile computing devices comprises one or more sensors configured to sense and collect real-time data relating to at least one of a speed, a distance traveled, and a time taken to travel the distance for the respective associated delivery vehicle; one or more computing device communicatively coupled to the plurality of mobile computing devices and configured to execute a dwell time module comprising a dwell time circuit, a forecast module comprising a forecast circuit, and a staffing module comprising a staffing circuit; …real-time data from the one or more sensors associated with each of the plurality of mobile computing devices; and generates and display on the visual display device a user interface displaying the optimal transportation workload do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology. Further, additional elements reciting real-time data from the one or more sensors associated with each of the plurality of mobile computing devices; generating and displaying on the visual display device a user interface displaying the optimal transportation workload; and receive an user input …the user interface displaying the optimal transportation workload based on the user input (claim 8), only add extra-solution activities (data gathering/display). Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements reciting a plurality of mobile computing devices respectively associated with a plurality of delivery vehicles, each of the plurality of delivery vehicles operated by one of a plurality of drivers, wherein each of the plurality of mobile computing devices comprises one or more sensors configured to sense and collect real-time data relating to at least one of a speed, a distance traveled, and a time taken to travel the distance for the respective associated delivery vehicle; one or more computing device communicatively coupled to the plurality of mobile computing devices and configured to execute a dwell time module comprising a dwell time circuit, a forecast module comprising a forecast circuit, and a staffing module comprising a staffing circuit; …real-time data from the one or more sensors associated with each of the plurality of mobile computing devices; and generates and display on the visual display device a user interface displaying the optimal transportation workload do not yield an improvement. With respect to extra solution activities, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 101, Applicant argues that the claims are not directed to a judicial exception.
Examiner respectfully disagrees. Examiner acknowledges that the claims have been amended to recite mobile computing devices associated with vehicles and sensors configured to sense and collect data. However, these additional elements do not meaningfully limit the abstract idea (i.e., generating an optimal transportation workload estimate).  In Alice Corp., the claim recited the concept of intermediated settlement as performed by a generic computer. The Court found that the recitation of the computer in the claim amounted to mere instructions to apply the abstract idea on a generic computer. 573 U.S. at 225-26, 110 USPQ2d at 1984. The Supreme Court also discussed this concept in an earlier case, Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972), where the claim recited a process for converting binary-coded-decimal (BCD) numerals into pure binary numbers. The Court found that the claimed process had no meaningful practical application except in connection with a computer. Benson, 409 U.S. at 71-72, 175 USPQ at 676. The claim simply stated a judicial exception (e.g., law of nature or abstract idea) while effectively adding words that "apply it" in a computer. Id.
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
generating an optimal transportation workload estimate (i.e., an abstract idea) which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
With respect to the rejection under 35 USC 101, Applicant argues that the claims are integrated into a practical application.
Examiner respectfully disagrees. Examiner finds that the present claims are not analogous to the claim in Example 40. Unlike the claim in the Example 40, the present claims are not directed to a particular improvement in collecting traffic data. 
Additional elements in claim 1 reciting the one or more computing device communicatively coupled to the plurality of mobile computing devices and configured to execute a dwell time module comprising a dwell time circuit, a forecast module comprising a forecast circuit, and a staffing module comprising a staffing circuit)  do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer. 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a Bilski and Alice Corp. decisions).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683